Case: 15-12872    Date Filed: 02/09/2017   Page: 1 of 9


                                                               [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 15-12872
                              Non-Argument Calendar
                            ________________________

                     D.C. Docket No. 3:14-cv-00033-MCR-EMT



KATHLEEN BETTS,
                                                                  Plaintiff-Appellant,

versus

WENDELL HALL,
Santa Rosa County Sheriff,
PATRICK VEGA,
Lieutenant,
                                                              Defendants-Appellees.

                            ________________________

                     Appeal from the United States District Court
                         for the Northern District of Florida
                           ________________________

                                 (February 9, 2017)

Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

         Kathleen Betts, proceeding pro se, appeals the sua sponte dismissal of her

civil rights complaint alleging violations of her rights under 42 U.S.C. §§ 1983,
              Case: 15-12872     Date Filed: 02/09/2017   Page: 2 of 9


1985, and 1986, and Florida state law. During the course of the proceedings in the

district court, Betts filed a total of five amended complaints, ultimately naming the

following defendants: Sheriff Wendell Hall and Lieutenant Patrick Vega of the

Santa Rosa County Sheriff’s Office (“SRCSO”); a Florida State Attorney; Dr.

Epstein, a physician for the Santa Rosa County Jail; and seven individual officers

with the SRCSO. The district court dismissed with prejudice several of Betts’s

claims arising from five pre-January 2010 incidents for failure to file within

Florida’s four-year statute of limitations. The district court also dismissed with

prejudice Betts’s claims against Dr. Epstein arising from treatment she received

during her stay in the Santa Rosa County Jail for failure to state a claim for relief.

And, finally, the district court dismissed Betts’s remaining state law claims without

prejudice to her filing them in state court. On appeal, Betts argues that the district

court: (1) erred in dismissing several of her federal claims as untimely, because it

should have applied the equitable tolling and continuing violation doctrines; (2)

erred in dismissing her claims against Dr. Epstein for failure to state a claim for

relief; and (3) abused its discretion in declining to retain supplemental jurisdiction

over her state law claims. After thorough review, we affirm.

      We review the application of a statute of limitations de novo. Berman v.

Blount Parrish & Co., 525 F.3d 1057, 1058 (11th Cir. 2008). We review de novo

the dismissal of a complaint for failure to state a claim for relief, accepting all


                                          2
              Case: 15-12872     Date Filed: 02/09/2017   Page: 3 of 9


factual allegations in the complaint as true and viewing them in the light most

favorable to the plaintiff. Starship Enters. of Atlanta, Inc. v. Coweta Cnty., 708
F.3d 1243, 1252 (11th Cir. 2013). Courts are not required, however, to accept bare

legal conclusions supported by mere conclusory statements. Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009). To survive a motion to dismiss, a complaint must do more

than simply offer labels or a formulaic recitation of the elements of a cause of

action. Id. at 678. Absent further factual enhancement, naked assertions that the

defendant acted unlawfully will not state a claim for relief. Id. A court evaluating

the sufficiency of a complaint should therefore (1) eliminate all allegations that are

merely legal conclusions, and (2) assume the veracity of the well-pleaded factual

allegations and determine whether they “plausibly suggest an entitlement to relief.”

Id. at 680-681. We review a district court’s decision to decline supplemental

jurisdiction for abuse of discretion. Parker v. Scrap Metal Processors, Inc., 468
F.3d 733, 738 (11th Cir. 2006). Although we liberally construe pro se pleadings,

we need not “rewrite an otherwise deficient pleading in order to sustain an action.”

Campbell v. Air Jamaica Ltd., 760 F.3d 1165, 1168-69 (11th Cir. 2014).

      First, we are unpersuaded by Betts’s argument that the district court erred in

dismissing several of her claims as untimely. Claims under 42 U.S.C. § 1983 “are

governed by the forum state’s residual personal injury statute of limitations, which

in Florida is four years.” City of Hialeah v. Rojas, 311 F.3d 1096, 1103 n.2 (11th


                                          3
              Case: 15-12872    Date Filed: 02/09/2017   Page: 4 of 9


Cir. 2002); see Fla. Stat. § 95.11(3)(p) (2016). A plaintiff must therefore “bring a

section 1983 claim arising in Florida within four years of the alleged unlawful

[conduct].” Id. at 1103. Under federal law, which governs the date of accrual, the

statute of limitations begins to run when “the facts which would support a cause of

action are apparent or should be apparent to a person with a reasonably prudent

regard for his rights.” Mullinax v. McElhenney, 817 F.2d 711, 716 (11th Cir.

1987) (quotations omitted). The cause of action accrues even though the full

extent of the injury may not then be known or predictable. Wallace v. Kato, 549
U.S. 384, 391 (2007).

      Despite Florida’s four-year statute of limitations, the continuing violation

doctrine allows a plaintiff to bring an otherwise time-barred claim when additional

violations of law occur within the statutory period. See Hipp v. Liberty Nat’l Life

Ins. Co., 252 F.3d 1208, 1221 (11th Cir. 2001). “The critical distinction in the

continuing violation analysis is whether the plaintiff complains of the present

consequence of a one time [sic] violation, which does not extend the limitations

period, or the continuation of that violation into the present, which does.” Lovett

v. Ray, 327 F.3d 1181, 1183 (11th Cir. 2003) (quotation and alteration omitted).

The doctrine of equitable tolling also extends the statute of limitations if

“extraordinary circumstances” prevent the plaintiff from filing within the statutory

window. Arce v. Garcia, 434 F.3d 1254, 1261 (11th Cir. 2006). Equitable tolling


                                         4
              Case: 15-12872    Date Filed: 02/09/2017   Page: 5 of 9


is sparingly applied and is only appropriate if the “extraordinary circumstances”

are beyond the plaintiff’s control and unavoidable even with diligence. Id. The

plaintiff bears the burden of showing that such circumstances exist. Id.

      In this case, the district court properly dismissed Betts’s pre-January 2010

claims for failure to file within Florida’s four-year statute of limitations. Betts

filed her initial complaint in January 2014, and the complaint included claims

based on the following incidents: (1) a May 2006 encounter with SRCSO Deputy

Jason Bondovitz; (2) an arrest by Deputy Reeves in May 2006; (3) a home entry by

SRCSO officers, including Lieutenant Vega, in February 2008; (4) a 2008 arrest by

Deputy Bondovitz for violation of a domestic violence injunction (“DVI”); and (5)

a deprivation of Betts’s firearm that occurred in May 2009 (collectively the “pre-

January 2010 claims”). As the record indicates, all of these incidents involve

discrete events that occurred prior to January 2010. Moreover, the facts supporting

a cause of action based on these events would have been apparent to a person of

reasonable diligence at the time they occurred. See Mullinax, 817 F.2d at 716.

      As for her claim that the district should have applied the equitable tolling

and continuing violation doctrines, we disagree. As we’ve noted, the pre-January

2010 claims stemmed from discrete, one-time violations, and the fact that Betts

may continue to feel their effects does not extend the statute of limitations. See

Lovett, 327 F.3d at 1183. And while Betts appears to claim that a practical


                                         5
              Case: 15-12872     Date Filed: 02/09/2017    Page: 6 of 9


disability and the “conspiracy to keep her jailed” prevented her from investigating

the defendants’ alleged wrongdoing, she has failed to allege any particular facts

showing that “extraordinary circumstances” prevented her, in the exercise of

diligence, from filing her complaint within the four-year window. Accordingly,

the district court did not err in dismissing Betts’s untimely claims.

      We also find no merit to Betts’s argument that the district court erred in

dismissing her claims against Dr. Epstein. Under 28 U.S.C. § 1915(e)(2)(B), the

district court is required to dismiss a case filed IFP if it determines that the action

is frivolous, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. “[D]eliberate

indifference to serious medical needs of prisoners constitutes the unnecessary and

wanton infliction of pain,” which is proscribed by the Eighth Amendment. Estelle

v. Gamble, 429 U.S. 97, 104 (1976) (quotation omitted). Not every claim that a

plaintiff received inadequate medical treatment, however, rises to the level of an

Eighth Amendment violation. McElligott v. Foley, 182 F.3d 1246, 1254 (11th Cir.

1999). A complaint that a physician has been negligent in diagnosing or treating a

medical condition does not state a valid claim under the Eighth Amendment, and

“[m]edical malpractice does not become a constitutional violation merely because

the victim” is incarcerated. Id. Instead, to show deliberate indifference to a

serious medical need, a pretrial detainee must demonstrate (1) subjective


                                           6
              Case: 15-12872     Date Filed: 02/09/2017    Page: 7 of 9


knowledge of a risk of serious harm, (2) disregard of that risk, (3) by conduct that

is more than mere negligence. Id. at 1255.

      Here, the district court properly dismissed Betts’s claims against Dr. Epstein

because Betts failed to sufficiently allege that Dr. Epstein acted with deliberate

indifference to her medical needs. Although she alleged that she was on a platelet

monitor and that Dr. Epstein gave her a platelet-destroying medication, she did not

show that he subjectively knew of a risk of serious harm and deliberately provided

her with inadequate treatment, or that his conduct rose above the level of mere

negligence or medical malpractice.        See McElligott, 182 F.3d at 1254-55.

Importantly, Betts admitted that Dr. Epstein provided her with treatment, even

going so far as to indicate that he prescribed her medication for seizures. Although

Betts disagrees with the course of this treatment, and although she may have

sufficiently alleged that Dr. Epstein was negligent, she has failed to state a claim

for deliberate indifference. As for her claim that Dr. Epstein violated her right to

equal protection, Betts failed to provide any factual allegations whatsoever to

support this violation. The district court therefore properly dismissed these claims.

      Finally, we reject Betts’s claim that the district court abused its discretion in

declining to retain supplemental jurisdiction over her state law claims. Federal

district courts have supplemental jurisdiction over state claims that are part of the

same “case or controversy” as a claim arising under federal law. 28 U.S.C. §


                                          7
               Case: 15-12872     Date Filed: 02/09/2017    Page: 8 of 9


1367(a).    A district court may decline to exercise supplemental jurisdiction,

however, if it has dismissed all claims over which it has original jurisdiction. 28

U.S.C.A. § 1367(c).

      The decision to exercise or decline supplemental jurisdiction includes

considerations of judicial economy, convenience, fairness to litigants, and comity.

Baggett v. First Nat. Bank of Gainesville, 117 F.3d 1342, 1353 (11th Cir. 1997);

Palmer v. Hosp. Auth. of Randolph Cty., 22 F.3d 1559, 1569 (11th Cir. 1994)

(holding that the considerations articulated in United Mine Workers of America v.

Gibbs, 383 U.S. 715 (1966), survived the codification of 28 U.S.C. § 1367).

Further, “[s]tate courts, not federal courts, should be the final arbiters of state law.”

Baggett, 117 F.3d at 1353. Thus, where a court has dismissed all federal claims in

a given case, it is often justified in dismissing the state claims as well. Id. In fact,

“if the federal claims are dismissed prior to trial, Gibbs strongly encourages or

even requires dismissal” of supplemental state law claims. Mergens v. Dreyfoos,

166 F.3d 1114, 1119 (11th Cir. 1999) (quotation omitted).

      Here, the district court did not abuse its discretion in dismissing Betts’s

claims under Florida law without prejudice. Because Betts’s federal claims were

dismissed prior to trial, Gibbs “strongly encourage[d] or even require[d]” the court

to dismiss her state claims. See id. (quotation omitted). Further, the court found

that considerations of judicial economy and comity weighed against retaining


                                           8
                Case: 15-12872        Date Filed: 02/09/2017       Page: 9 of 9


supplemental jurisdiction. See Palmer, 22 F.3d at 1569. It also noted that Florida

courts are “best equipped to research and rule on matters of state law.” Although

Betts argues that she cannot obtain meaningful relief in state court, she has not

demonstrated that the court abused its discretion, particularly when weighed

against the additional Gibbs factors the court expressly considered in reaching its

decision. Accordingly, we affirm the district court’s dismissal of Betts’s claims

under Florida law. 1

       AFFIRMED.




       1
         We note that Betts has failed to adequately address the district court’s dismissal of
several of her claims, including, for example, the district court’s dismissal of her conspiracy
claims under 42 U.S.C. §§ 1985 and 1986. Betts has also included new allegations and
arguments for the first time in her brief, including, for example, allegations of interactions with
the Santa Rosa County Sheriff’s Office that occurred after the filing of the complaint. We
decline to address these issues. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008)
(holding that issues not adequately briefed on appeal by a pro se litigant are deemed abandoned);
Walker v. Jones, 10 F.3d 1569, 1572 (11th Cir.1994) (holding that issues raised for the first time
on appeal will not be considered); Varnado v. Lynaugh, 920 F.2d 320, 321 (11th Cir. 1991)
(holding that new factual allegations not contained within a party’s pleadings will likewise not be
considered).
                                                9